Citation Nr: 1453379	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for discoid lupus erythematosus with systemic lupus erythematosus and tumidus lupus.

2.  Entitlement to service connection for a stomach disability, claimed as secondary to medication prescribed for service-connected discoid lupus erythematosus with systemic lupus erythematosus and tumidus lupus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and October 2010 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

In October 2010, the Veteran requested a hearing before a Decision Review Officer.  An informal hearing was scheduled for September 2012, but the Veteran did not appear.   The Veteran also requested a personal hearing before a Veterans Law Judge on his substantive appeal, but he subsequently withdrew his request in August 2014. 

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board observes that recently, in a November 2014 rating decision, the RO denied the Veteran's claim of entitlement to a TDIU.  The Veteran has not expressed disagreement with such rating decision, nor has he raised the issue of a TDIU subsequent to the RO's November 2014 denial.  Accordingly, a TDIU claim is not currently raised.  

The increased rating claim for service-connected discoid lupus erythematosus with systemic lupus erythematosus and tumidus lupus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran has a current stomach disability, diagnosed as dyspepsia.

2.  The current dyspepsia is etiologically related to the medication prescribed for his service-connected discoid lupus erythematosus with systemic lupus erythematosus and tumidus lupus.


CONCLUSION OF LAW

The criteria are met to establish service connection for dyspepsia.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has developed a stomach disability secondary to the medication prescribed for his lupus.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

After having reviewed the medical and lay evidence, the Board finds that service connection for dyspepsia is warranted.  The record reflects that service connection is currently in effect for discoid lupus erythematosus with systemic lupus erythematosus and tumidus lupus.  It also shows that the Veteran is prescribed Hydroxychloroquine by VA for such disability.

During an August 2010 VA examination, a VA examiner considered the Veteran's complaints and diagnosed him with gastritis. The examiner also determined that the medication prescribed for his lupus is more likely than not the cause of his gastritis.  The examiner referred to an up-to-date online reference noting abdominal cramping as a significant gastrointestinal adverse reaction to Hydroxychloroquine.

In a September 2010 addendum, the same examiner responded to the RO's inquiry as to whether gastritis requires endoscopic evidentiary support.  The examiner stated that an invasive diagnostic study is not medically indicated just to establish a diagnosis for rating purposes, and instead felt that a diagnosis of dyspepsia should be used.  The examiner then concluded that the medication prescribed for the Veteran's service-connected lupus is more likely than not the cause of his dyspepsia.  The September 2010 VA opinion is highly probative as it is factually accurate and fully articulated; it also contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the foregoing, the criteria to establish service connection for dyspepsia as secondary to service-connected lupus have been met.

ORDER

Service connection for dyspepsia, as secondary to service-connected discoid lupus erythematosus with systemic lupus erythematosus and tumidus lupus, is granted.


REMAND

Subsequent to the issuance of a September 2012 SSOC, the Board received additional evidence dated in August 2014 relevant to the increased rating claim for service-connected lupus.  The Veteran did not waive initial consideration of the evidence by the AOJ and an issuance of a Supplemental Statement of the Case is necessary.  See 38 C.F.R. § 20.1304 (2014).

The Board notes further that this additional evidence is an August 2014 private "ED Physician Note" reflecting diagnoses of migratory arthralgias and an exacerbation of lupus.  Given that this evidence suggests a worsening of disability, an updated VA examination is necessary to assess the current nature and severity of the Veteran's service-connected lupus.  

The Veteran's lupus is currently rated as 60 percent disabling under Diagnostic Codes 7809-7806.  Under Diagnostic Code 7809, the disability is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  Ratings for discoid lupus under these diagnostic codes are not to be combined with a rating under Diagnostic Code 6350. 38 C.F.R. § 4.118 (2014).   

As per the instructions in Diagnostic Code 7809, the Veteran's lupus has been rated using the criteria under Diagnostic Code 7806.  However, a 60 percent rating is the maximum rating under this code and therefore a higher rating under this code is not available.  A rating higher than 60 percent under the skin codes is available under Diagnostic Code 7800 which contemplates "other disfigurement of the head, face, or neck, in pertinent part.  

Consideration of Diagnostic Code 6350 is also in order for evaluating systemic lupus erythematosus (disseminated), but is not to be combined with ratings for the same disability under Diagnostic Code 7809.  38 C.F.R. § 4.88b (2014).  

Under Diagnostic Code 6350, a 60 percent disability rating is warranted when there are exacerbations lasting a week or more, 2 or 3 times per year.  A maximum 100 percent disability rating is warranted when the disability is acute, with frequent exacerbations, producing severe impairment of health.  Ratings for discoid lupus under Diagnostic Code 6350 are not to be combined with ratings for the same disability under Diagnostic Code 7809.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected discoid lupus erythematosus with systemic lupus erythematosus and tumidus lupus.  A copy of the notice sent to the Veteran scheduling this examination should be associated with the claims folder.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed. 

The examiner is asked to make the following medical determinations:

(a) Identify all symptoms/manifestations associated with the Veteran's discoid lupus erythematosus with systemic 
lupus erythematosus and tumidus lupus.   

(b)  Specifically review the August 2014 private emergency room report and clarify whether migratory arthralgias are a manifestation of the Veteran's lupus.  If so, comment on its severity.

(c) State the frequency and duration of any exacerbations of the Veteran's service-connected lupus, specifically noting whether or not such disability is acute with frequent exacerbations, producing severe impairment in health.

(d)  Indicate whether the Veteran's service-connected lupus is productive of visible or palpable tissue loss, and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or with six or more characteristics of disfigurement.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Then readjudicate the claim.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


